OFFICE   OF   THE Arro’lp&SY ,GENERAL    OF TEXAS
                          A&IN




-norable GeorgmR. Shemrd
Cmst~l~erlaf Pub110 Aooounts
      I                                            /c,,
                                                  /i
Dear Sir!




                                       forged endorseniant?

                                             thie departnsnt on



                                    orlzed   to    lsaue
                                     owner of an
                                          1 warrant 113
                       and is neither lort aor dam-
                       poeaeaaicm of whioh is pur-
                       by the bank tmm the true owner
                      the bank has previously  paid
                      n afzilseor forged lndortmwnt?
                er you to Article 4666, R. cII61.‘
     also to your opinion nu$bered O-898.
         *This request im mede wf%‘nreferenos to
    warrant6 other than unemploymmt ormgensation
    warrante.(I
         Axtiole 4366, Vernon*6 lnnOtated Oiril Stat&Ate,.
made as followe:
Honorable George H. Sheppard, Page 2


         *The Comptroller.when satisfied that any
    original warrant drawn upon the State Treasurer
    has been lost or destroyed, or when any oertifi-
    cats or other evidence of indebtednessapproved
    by the auditing board of the State hae been lost,
    Is authorizedto issue a duplioate uarrant in
    lieu of the originalwarrant or a dupllaateor a
    copy of suah certificate,or other evidence of
    IndebtednessIn lieu of auoh original; but no
    such duplicatewarrant. or other evldenoe of ln-
    debtedness,shall lrsue until the appllcrantha6
    filed piiththe Comptrollerhis aftidavit, stat-
    ing that he Is the true owner of'suuh instrument,
    end that the same is In raot lost or destroyed,
    and shall also file with the Comptrollerhis
    bond in double the amount of the olaim with two
    or more good and aurfleient sureties, payable
    to the Governor, to be approved by the Comptrol-
    ler, and oonditionedthat the applicant will
    hold the State harmless and return to the Comp-
    troller,upon demand being made therefor, such
    duplicatesor ooples, or the smount of money
    named therein, together with all ooats that may
    acorue against the State on oolleotingthe same.
    After the issuance of said duplicate or oopy
    if the Comptroller should asoertaln that the same
    was improperlyissued, or that the applissnt or
    party to whom the same was Issued was not the
    owner thereot, he shall at on08 demand the
    return of said duplioate or oopy it unpaid,
    or the amount paid out by the State, IP so
    paid; and, upon iallure of the party to return
    same or the amount of money dalled.for,suit
    shall be institutedupon said bond in Travfe
    eountyi'
          We quote from Texas Jurlsprudenoe,Vol. 34, page
636, as followsr
         *A state, munioipal, aounty, district or
    school warrant is an instrument, generally in
    the form of a bill of erahange or order, drawn
    by an officer upon the person having cherge of
    the public funds, directing him to pay an
    amount or money speciried to the person named,
    or his order, or to bearer. In substanaewar-
    rant.%are mere promises to pay the amount
Honorable George H. Sheppard, Faze 3


    specified;they are not bonds, nor are they
    negotiable instruments;they are only priaa
    facie evidenoe of an indebtedness,serving
    aa the oonvenientmode of conductingthe pub-
    lio*a business."
          Article 4365,.aupra,defines the extent and linita-
tlon of the power of the Comptrollerof Fubllo Aooounta or
the State of Texas to issue duplicate warrants. The statutes
of the state sre silent upon the authority of the Comptroller
to issue duplioatewarrants exoept in the express lnatenoe of
loss or destruction. Consequently,where a warrant la still
goayaatence the Comptrollerho8 no authority to issue a dup-
      .
          In our opinion No. 0-3S5, it was held'thst: *It is
our opinion that Article 4365 prohibits the lsauanoe of a
duglioatewarrant where the loss or destructionof the origl-
nal has not boen called to the attention and provad to the
aatiafaotlonof the ComptrollerIn the menner provided In
said statute."
          Under the faota and olrcumatsnoesstated in your
letter, we are of the opinion that the proper 2rooedurewould
be for the owner of the warrant in question to Institutepro-
ceedings for the possessionof the warrant egainat the perty
holding said warrant rrom him.
          In vfew of the forgoing, your question is reapeo-
tively answered in the negative.
          Trusting that the toregoing @il.lyanswers your ln-
quiry, we remain
                                Yours very truly
                            ATTORNEY GX?U?%L OF~kAS


                            Dy-ML
                                       Ardell Piilliama
                                             Assistant




                                                       c   APPROVED
                                                             oPlNmN
                                                           co~Mnr88
                                                          tw-